IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1552
                               Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEVEN J. REES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Thomas J. Bice,

Judge.



      Steven Rees appeals the sentence imposed upon his convictions of

sexual exploitation of a minor and invasion of privacy. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


VAITHESWARAN, Judge.

      A jury found church youth group leader Steven Rees guilty of sexual

exploitation of a minor and invasion of privacy. The district court sentenced him

to concurrent prison terms of ten years and one year, respectively. This court

affirmed his judgment but remanded for resentencing based on the court’s

consideration of an impermissible factor. See State v. Rees, No. 14-1124, 2015
WL 3876740, at *4-5 (Iowa Ct. App. June 24, 2015).

      On remand, the district court imposed the same sentence.            The court

reasoned as follows:

      [Defense counsel] says that there was no physical harm here, and
      that may well be the case. But there certainly was emotional and
      psychological damage beyond belief that you inflicted upon this
      innocent minor. A child. You preyed upon a child. And my sense
      of discretion tells me that our society, our community, needs to be
      protected from the likes of you because of that. You breached the
      trust of innocence, of a minor female. In a church setting, in a
      position of responsibility, you breached that trust to the core. And I
      have very, very little, if any, sense of mitigation that would be owing
      to you as a result of that. I agree with the State, that given the facts
      of this case, and the breach of trust, the breach of youthful
      innocence that is exhibited, that incarceration is the only viable
      alternative, from a discretionary standpoint, that this Court should
      impose; and that is exactly my intention.

Rees appealed.

      Rees contends the district court abused its discretion in refusing to place

him on probation.      See State v. Cooley, 587 N.W.2d 752, 754 (Iowa 1998)

(“Because the challenged sentence does not fall outside statutory limits, we

review the court’s decision for abuse of discretion.”). He cites the absence of a

criminal history, his ownership of a business, his long-term marriage, a

psychosexual assessment showing him to be at low to moderate risk of
                                        3


recidivism, and a presentence investigator’s recommendation for a suspended

sentence and probation.

      A court is not required to acknowledge each claim of mitigation raised by a

defendant. State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995). The district

court considered Rees’ statement of mitigating factors but chose to emphasize

the circumstances of the crimes and, specifically, Rees’ breach of the trust the

girl placed in him as a church leader.       The court’s reasons were entirely

reasonable. See State v. McKinnon, No. 13-0503, 2014 WL 69530, at *2 (Iowa

Ct. App. Jan. 9, 2014) (“It was not unreasonable for the sentencing court to

impose a prison term to . . . punish [the defendant’s] serious breach of the public

trust.”). Discerning no abuse of discretion, we affirm Rees’ sentence.

      AFFIRMED.